Little, J.
1. Evidence that title to the mules on which the husband had created a mortgage was in the wife was amply sufficient to support the verdict rendered by the jury in her favor as claimant of the property.
2. A mortgage creditor who did not extend credit on the faith of the property in the possession of the debtor, but obtained a lien on it to better secure a pre-existing debt, has not the same equities against the real owner who permits another to use and control personalty under circumstances warranting an inference that such owner was allowing the one in possession to hold the property out as his own, as are possessed by a bona fide purchaser for value without notice. Dinkler v. Potts, 90 Ga. 103 ; Exchange Bank of Macon v. Glaflin, 100 Ga. 640.
S. There was, under the evidence, no error in the charges given, nor in the failure or refusal to charge, of which complaint was made.
4. The newly discovered evidence was merely cumulative and impeaching in its character, and did not require the grant of a new trial.

Judgment affirmed.


All the Justices concurring.